Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 4*—when railroad is not common carrier. A railroad company is not a common carrier of the traffic of an express company, hut acts simply as its agent. 2. Carriers, § 82*—what constitutes delivery to consignee by express company. Where a carload of strawberries shipped by an express company as a common carrier was placed by the railroad company on its team tracks at destination which were used by the express company for its deliveries, and the consignee there opened the car, inspected the contents, and receipted and paid the charges for the shipment, held that there was a delivery to the consignee, notwithstanding when he went to unload the next day he found the car had been taken away by some one’s mistake. 3. Carriers, § 96*—when not íiable for delay in delivery. There can be no recovery against a railroad company for failure to perform a contract to deliver goods promptly where no goods are actually received by the company, but are received by an express company whose cars are carried by the railroad company.